Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is currently amended.
Claims 2-4 are original.
Claim 5 is previously amended.
Claims 6-34 are cancelled.
Claims 35-47 are withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson (US 6352426) and further in view of De Bruyn (US 2010/0307954).

Regarding claim 1, Hutchinson discloses a preform (see multilayer preform of title, preform 30 of col. 10, ll. 54) comprising:
A neck portion (see neck portion 32 of col. 10, ll. 53-65, Fig. 3-4);
A base portion (see item 42 of Fig. 2, similar region in Figs. 3-4);
A body portion (see body portion 34 of Figs. 3-4, col. 10, ll. 55) extending between the neck portion and the base portion (see Fig. 3-4);
The body portion being defined between an inner surface (see interior surface 54) having a circular transverse cross-section shape (see Fig, the annular surface is interpreted to be axially symmetrical, as understood by one of ordinary skill in the art) and an outer surface (see outer surface of col. 34, ll. 3) also having a circular transverse cross-sectional shape (taken as the outer layer is circular with a greater radius than the inner surface).

Hutchinson does not disclose wherein the inner and outer surfaces having respective longitudinal axes that are offset from one another along substantially the entire length of the body portion (Examiner has taken this claim limitation to mean that the centers of the circles for the two surfaces, the inner surface and the outer surface are not the same), such that a wall thickness of the body portion varies circumferentially around the preform;
Wherein the base portion is defined between an inner end surface and an outer end surface that extend from the inner surface of the body portion and the outer surface of the body portion, respectively, coaxially therewith, wherein a base thickness of the base portion varies 
In the same field of endeavor of plastic bottle manufacture, De Bruyn disclose wherein the preform has a body, neck and base (see Fig. 4 and [0044]-[0045] & [0066]) and may be asymmetrical ([0065]).  See Fig. 2.

    PNG
    media_image1.png
    389
    220
    media_image1.png
    Greyscale

Examiner has taken this to read on wherein the inner and outer surfaces having respective longitudinal axes that are offset from one another along substantially the entire length of the body portion, such that a wall thickness of the body portion varies circumferentially around the preform.  See Fig. 4.
De Bruyn discloses wherein the asymmetric preform insures a more homogeneous/uniform wall thickness and compensates for the asymmetrical blowing process.  [0065]. This was desirable in the preform of Hutchinson.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the asymmetrical non-uniform preform of De Bruyn with the preform of Hutchinson to arrive at the claimed preform before the effective filing date because doing so insures a more homogeneous/uniform wall thickness of the final product, and compensates for the asymmetrical blowing process.

Regarding claim 2, Hutchinson does not teach wherein the wall thickness comprises a first wall thickness at a first point of a plurality of points around a circumference of the body portion and a second wall thickness at a second point of the plurality of points around the circumference of the body portion.
Examiner has taken it that the first and second points need not be the same distance from the bottom/base section along the body portion/axial length of the preform.  That is unclaimed as of yet and within the broadest reasonable interpretation of the claimed subject matter.
In the same field of endeavor of preform design, De Bruyn discloses wherein the wall thickness comprises a first wall thickness at a first point of a plurality of points around a circumference of the body portion and a second wall thickness at a second point of the plurality of points around the circumference of the body portion.
	Examiner has taken it that the asymmetric centers of the two circles implicitly has varied wall thicknesses around a constant height distance from the base of the preform, as understood by one of ordinary skill in the art before the effective filing date.
[AltContent: textbox (First point (small thickness))]	When viewed from above, a larger circle outside of a smaller circle with different radii will have the following patterns.
[AltContent: arrow][AltContent: textbox (Second point (relatively large thickness))][AltContent: arrow][AltContent: oval][AltContent: oval]
[AltContent: arrow]
[AltContent: arrow]




 	Regarding claim 3, Hutchinson disclose wherein the first wall thickness and the second wall thickness are selected based on (any thicknesses can be designed based on any 
	Furthermore, the blowing is a process parameter related to the thickness as noted in De Bruyn.  [0019], [0036] and [0065]-[0066].

	Regarding claim 4, the combination renders obvious wherein the first wall thickness is larger than the second wall thickness where a travel distance of the first point during a blow-molding process with be longer than a travel distance of the second point during the blow molding process. See Fig. 4 of De Bruyn and cited portions.
Examiner has taken it that the placement of the asymmetrical thickness preform in a mold which has axial symmetry in one plane will read on the claimed path distances of travel of the preform during blow molding.

    PNG
    media_image2.png
    678
    261
    media_image2.png
    Greyscale

5, Hutchinson discloses wherein the base portion has one of a substantially hemispherical or conical shape that terminates in a vestige portion.  Examiner has taken it that the base portion of Hutchinson is substantially hemispherical as understood by one of ordinary skill in the art.  See Fig. 3-4.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/12/2020, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the cited claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712